       Case 3:20-cv-00731-KHJ-FKB Document 1 Filed 11/13/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

LEROY PHILLIPS, JR.                                                              PLAINTIFF

v.                                                                     3:20-cv-731-CWR-FKB
                                                    CIVIL ACTION NO. _________________

ROBERT GAIDARIK;
PAM CARTAGE CARRIERS, LLC; and
JOHN AND JANE DOES 1-10                                                     DEFENDANTS


                                  NOTICE OF REMOVAL

TO:    Merrida Coxwell, Esq.
       Coxwell & Associates
       500 North State Street
       Post Office Box 500
       Jackson, Mississippi 39215

       Mike Saltaformaggio, Esq.
       Seth Thompson, Esq.
       Mack Reeves, Esq.
       ‘Maggio | Thompson, LLP
       1227 East Fortification Street
       Jackson, Mississippi 39202

       Mike Butler, Clerk
       Newton County Circuit Court
       Post Office Box 447
       Decatur, Mississippi 39327

       COME NOW Defendants Robert Gaidarik, and P.A.M. Cartage Carriers, LLC, by and

through counsel, and file their Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

and in support thereof show unto the Court the following:

       1.     The Plaintiff filed his Complaint on or about September 14, 2020, in the Circuit

Court of Newton County, Mississippi. The Complaint was docketed in that court as Leroy Phillips,

Jr. v. Robert Gajdarik; P.A.M. Transport, Inc., dba PAM Transport; PAM Cartage Carriers, LLC;

and John and Jane Does 1-105, bearing Civil Action No. 20-cv-152-NWBB.

                                               1
        Case 3:20-cv-00731-KHJ-FKB Document 1 Filed 11/13/20 Page 2 of 7




       2.      A copy of the court file from Civil Action No. 20-CV-087(CW) in the Circuit Court

of Newton County, Mississippi will be filed as required, and Defendants ask that the record be

considered as part hereof the same as though copied herein in word and figures in full.

       4.      The Complaint in the above-entitled cause is of a civil nature at law brought by the

Plaintiff which seeks to recover damages alleged to have been suffered as a result of the

Defendants’ negligence. See, Exhibit “A,” Complaint, at ¶ 14.

       5.      The Plaintiff, Leroy Phillips, Jr., is, according to the allegations of the original

complaint, an adult resident citizen of Augusta, Georgia. See Complaint, ¶ 1.

       7.      Plaintiff named P.A.M. Transport, Inc., P.A.M. Cartage Carriers, LLC, and Robert

Giadarik as Defendants. Ex. A.

       8.      P.A.M. Transport, Inc. is a foreign corporation incorporated under the laws of the

State of Indiana and whose principal place of business is in Indiana, making P.A.M. Transport,

Inc. a citizen of the State of Indiana pursuant to 28 U.S.C. § 1332(a)(1).

       9.      P.A.M. Cartage Carriers, LLC, is a foreign limited liability company, whose

principal office is located in the State of Indiana, and is a citizen of the State of Indiana pursuant

to 28 U.S.C. § 1332(a)(1). P.A.M. Cartage Carriers, LLC, is wholly owned by P.A.M.

Transportation Services, Inc., a publicly-held company, whose principal office is located in the

State of Indiana, and is a citizen of the State of Indiana pursuant to 28 U.S.C. § 1332(a)(1).

       10.     Defendant Robert Gaidarik is a resident citizen of Mayflower, Arkansas. See

Complaint, ¶ 2.

       11.     Therefore, according to the allegations of the complaint, this controversy is wholly

between the Plaintiff, a citizen of Georgia, and Defendants P.A.M. Cartage Carriers, LLC, and

P.A.M. Cartage Carriers, LLC, corporate citizens of the State of Indiana, and Robert Gaidarik, a



                                                  2
       Case 3:20-cv-00731-KHJ-FKB Document 1 Filed 11/13/20 Page 3 of 7




resident citizen of the State of Arkansas. Therefore, there is complete diversity of citizenship

between the Plaintiff and the Defendants.

       12.     The Plaintiff’s Complaint seeks damages arising out of a September 28, 2017,

accident which allegedly resulted in injuries to Plaintiff. In the complaint, Plaintiff lists the

following specific damages:

       (a)     past, present, and future pain and suffering;
       (b)     past, present, and future loss of wages or wage-earning capacity;
       (c)     past, present and future medical expenses;
       (d)     permanent scarring and/or impairment, if any;
       (e)     permanent disability, if any;
       (f)     past, present, and future emotional distress and mental aguish;
       (g)     attorney’s fees;
       (h)     pre-judgment interest;
       (i)     post-judgment interest;
       (j)     all costs of this court; [and]
       (k)     punitive damages, attorneys’ fees, and costs to bring this action[. sic].

See Complaint, ¶ 27.

       13.     This matter was previously removed to this Court on September 30, 2020, and

affixed Cause No. 3:20-cv-629-CWR-FKB. This Court set a telephonic status conference on

November 2, 2020, to, inter alia, question Plaintiff’s counsel regarding the amount in controversy.

See Doc. 20 in Cause No. 3:20-cv-629-CWR-FKB. Despite Plaintiff’s counsel confirming the

Plaintiff was seeking an amount greater than the jurisdictional minimum required for this Court to

have jurisdiction, the Plaintiff was unable to timely file the Amended Complaint requested by this

Court, and the Court sua sponte remanded this matter back to state court on November 3, 2020.

Id.

       14.     Plaintiff’s counsel then sent an e-mail to counsel for the Defendants, explaining the

cause for the delay in the Plaintiff filing an Amended Complaint. In short, Plaintiff was unaware

the Amended Complaint needed to be filed by end of business November 2, 2020. Exhibit B, e-



                                                 3
        Case 3:20-cv-00731-KHJ-FKB Document 1 Filed 11/13/20 Page 4 of 7




mail from Plaintiff’s counsel, dated November 4, 2020. In the e-mail, Plaintiff’s counsel again –

this time via electronic communication – confirmed the Plaintiff was seeking an amount “above

and beyond $75,000.00.” Id.

        15.    Plaintiff’s counsel’s e-mail further attached a proposed amended complaint, which

also confirmed, in the ad damnum paragraph, the Plaintiff was seeking “an amount greater than

$75,000.00.” Exhibit C, Proposed Amended Complaint.

        16.     To the extent it was not facially apparent that the allegations of the original

complaint exceeded the jurisdictional amount of $75,000.00 at the time of filing, this case has

become removable and subject to this Court’s jurisdiction when Plaintiff’s counsel confirmed the

Plaintiff was seeking more than $75,000.00 on November 4, 2020. Bosky v. Kroger Tex., L.P., 288

F.3d at 212 (5th Cir. 2002).

        17.     Both the Plaintiff’s e-mail and the proposed amended complaint, constitute an

“other paper” sufficient to ascertain the case is or has become removable. 28 U.S.C. § 1446(b)(3).

See also Chapman v. Powermatic, Inc., 969 F.2d 160 (5th Cir. 1992)(explaining demand and/or

amended pleading constitute “other paper” requirement for removal); Bosky v. Kroger Texas, LP,

288 F.3d 208 (5th Cir. 2002)(same).

        18.    In order to show that the jurisdictional amount has not been met, the Plaintiff must

show with legal certainty that the recovery will not exceed the amount stated in the complaint. De

Aguilar v. Boeing Co., 47 F.3d at 1410 (5th Cir.1995). Then, “it must appear to a legal certainty

that the claim is really for less than the jurisdictional amount to justify dismissal.” Id. (quoting St.

Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S.283, at 289).




                                                   4
         Case 3:20-cv-00731-KHJ-FKB Document 1 Filed 11/13/20 Page 5 of 7




        19.      Therefore, pursuant to the provisions of Title 28 U.S.C. §1441 et seq., this civil

action is removable by the Defendants, becoming removable on November 4, 2020. 28 U.S.C.

1446(b)(3).

        20.      This Notice of Removal is filed within 30 (thirty) days of this action becoming

removable, and therefore, removal is timely under 28 U.S.C. 1446. 28 U.S.C. § 1446(b)(1).

        21.      Both remaining Defendants, Robert Gajdarik and P.A.M. Cartage Carriers, LLC,1

consent to and join in this Notice of Removal.

        22.      By filing this Notice of Removal, Defendants give notice to Plaintiff and the clerk

of the Circuit Court of Newton County, Mississippi, together with the exhibits thereto, all in

compliance with Title 28 U.S.C. 1446(d).

        WHEREFORE, PREMISES CONSIDERED, Defendants Robert Gaidarik and P.A.M.

Cartage Carriers, LLC, pray that this Notice of Removal and exhibits thereto, be received and filed,

and that the Circuit Court of Newton County, Mississippi, proceed no further herein. Defendants

further pray for all necessary writs to bring before this honorable court all records and proceedings

in the said Circuit Court of Newton County, Mississippi, and Defendants pray for such other,

further, special and general leave as they are entitled to receive.




                                [SIGNATURE ON FOLLOWING PAGE]




1
  P.A.M. Transport, Inc. was dismissed via Agreed Order when this matter was previously before this Court prior to
remand. See Doc. 10, in Cause No. 3:20-629-CWR-FKB.

                                                        5
     Case 3:20-cv-00731-KHJ-FKB Document 1 Filed 11/13/20 Page 6 of 7




     THIS the 13th day of November, 2020.

                                                Respectfully submitted,

                                                ROBERT GAIDARIK, and
                                                P.A.M. CARTAGE CARRIERS, LLC

                                                By Their Attorneys

                                                DunbarMonroe, PLLC


                                                s/ David C. Dunbar
                                                David C. Dunbar
                                                Christopher G. Dunnells


OF COUNSEL:
David C. Dunbar (MSB #6227)
Christopher G. Dunnells (MSB#105029)
DunbarMonroe, PLLC
270 Trace Colony Park, Suite A
Ridgeland, MS 39157
Telephone: (601) 898- 2073
Facsimile: (601) 898-2074
Email: dcdunbar@dunbarmonroe.com
        cdunnells@dunbarmonroe.com




                                            6
       Case 3:20-cv-00731-KHJ-FKB Document 1 Filed 11/13/20 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I, the undersigned attorney for Defendants, hereby certify that I have this day filed the

original of the above and foregoing Notice of Removal and that upon the filing of the original

Notice, I have served a true and correct copy of same to:

       Merrida Coxwell, Esq.
       Coxwell & Associates
       500 North State Street
       Post Office Box 500
       Jackson, Mississippi 39215

       Mike Saltaformaggio, Esq.
       Seth Thompson, Esq.
       Mack Reeves, Esq.
       ‘Maggio | Thompson, LLP
       1227 East Fortification Street
       Jackson, Mississippi 39202

       Mike Butler, Clerk
       Newton County Circuit Court
       Post Office Box 447
       Decatur, Mississippi 39327

       THIS the 13th day of November, 2020.

                                                    s/ David C. Dunbar _________
                                                    David C. Dunbar
                                                    Christopher G. Dunnells




                                                7
